Case 1:09-cv-04418-LAP-KNF Document 453 Filed 02/12/20 Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CERTAIN UNDERWRITERS AT LLOYD’S
OF LONDON, ISSUING POLICY NOS.
509/DL458805 AND 509/DL460005, et al., Civil Action No. 09-cv-4418(LAP)

Plaintiffs,

 

. ani pe areA ae.

~against-

alc He cateiy. Tt

LLY FILED |
2H

  

ILLINOIS NATIONAL INSURANCE CoO., et
al.,

  

Defendants.

 

 

 

ORDER

Counsel for the parties have notified the court that this action has been
settled and as a result defendant, Continental Casualty Company and Plaintiffs
have agreed to dismiss this action with prejudice. Accordingly, it is ORDERED
that this action is DISMISSED WITH PREJUDICE subject to the right of any
party to reinstate the action within thirty (30) days of the date of this order should

the settlement not be consummated.

DONE and ORDERED this 12th day of February, 2020.

pitta le. aches

UNITED STATES DISTRICT JUDGE

 

 
